Opinion issued February 27, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01124-CV
____________

ANGELICA'S RECORDS AND MELEK PORTILLO, Appellants

V.

O.T.H. ENTERPRISES D/B/A BORDER SOUND DISTRIBUTORS, Appellee



On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 0222866



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss this appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Jennings